 

Exhibit 10.5

 

AMENDED AND RESTATED WARRANTS PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED WARRANTS PURCHASE AGREEMENT, dated as of March 10,
2016 (as it may from time to time be amended and including all exhibits
referenced herein, this “Agreement”), is entered into by and between KLR Energy
Acquisition Corp., a Delaware corporation (the “Company”), and EarlyBirdCapital,
Inc. (the “Purchaser”).

 

WHEREAS, on February 29, 2016, the Company and the Purchaser entered into the
Warrants Purchase Agreement (the “Original Agreement”), wherein the Purchaser
agreed to purchase an aggregate of 666,667 warrants (or up to 766,667 warrants
if the over-allotment option in connection with the Public Offering (as defined
below) is exercised in full), each warrant entitling the holder to purchase one
Share (as defined below) at an exercise price of $11.50 per Share.

 

WHEREAS, the Company intends to consummate a public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s Class A common stock, par value $0.0001 per share (a “Share”), and one
warrant. Each warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share. The Purchaser has agreed to purchase an aggregate of
533,333 warrants (or up to 613,333 warrants if the over-allotment option in
connection with the Public Offering is exercised in full) (the “EBC Warrants”),
each EBC Warrant entitling the holder to purchase one Share at an exercise price
of $11.50 per Share.

 

WHEREAS, the Company and the Purchaser desire to amend and restate the Original
Agreement and to enter into this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the EBC Warrants.

 

A. Authorization of the EBC Warrants. The Company has duly authorized the
issuance and sale of the EBC Warrants to the Purchaser.

 

B. Purchase and Sale of the EBC Warrants.

 

(i) As payment in full for the 533,333 EBC Warrants being purchased under this
Agreement, Purchaser shall pay $400,000 (the “Purchase Price”), by wire transfer
of immediately available funds or by such other method as may be reasonably
acceptable to the Company, to the trust account (the “Trust Account”) at a
financial institution to be chosen by the Company, maintained by Continental
Stock Transfer & Trust Company, acting as trustee (“Continental”), or into an
escrow account maintained by Ellenoff Grossman & Schole LLP (“EG&S”), counsel
for the Company, at least one (1) business day prior to the date of
effectiveness of the registration statement to be filed in connection with the
Public Offering (the “Registration Statement”).

 

(ii) In the event that the over-allotment option is exercised in full or in
part, Purchaser shall purchase up to an additional 80,000 EBC Warrants (the
“Additional EBC Warrants”), in the same proportion as the amount of the
over-allotment option that is exercised, and simultaneously with such purchase
of Additional EBC Warrants, as payment in full for the Additional EBC Warrants
being purchased hereunder, and at least one (1) business day prior to the
closing of all or any portion of the over-allotment option, Purchaser shall pay
$0.75 per Additional EBC Warrant, up to an aggregate amount of $60,000, by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the Trust Account.

 

(iii) The closing of the purchase and sale of the EBC Warrants shall take place
simultaneously with the closing of the Public Offering (the “Initial Closing
Date”). The closing of the purchase and sale of the Additional EBC Warrants, if
applicable, shall take place simultaneously with the closing of all or any
portion of the over-allotment option (such closing date, together with the
Initial Closing Date, each, a “Closing Date”). The closing of the purchase and
sale of each of the EBC Warrants and the Additional EBC Warrants shall take
place at the offices of EG&S, 1345 Avenue of the Americas, New York, New York,
10105, or such other place as may be agreed upon by the parties hereto.

 

   

 

 

C. Terms of the EBC Warrants.

 

(i) The EBC Warrants shall have their terms set forth in a Warrant Agreement to
be entered into by the Company and a warrant agent, in connection with the
Public Offering (a “Warrant Agreement”). Additionally, the Purchaser
acknowledges and agrees that it and its designees will not be permitted to
exercise any EBC Warrants after the five year anniversary of the effective date
of the Registration Statement.

 

(ii) At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the EBC Warrants and the Shares underlying
the EBC Warrants (the “Warrant Shares”); provided, however, that the Purchaser
may not exercise its demand and “piggy back” registration rights pursuant to
such Registration Rights Agreement after five (5) and seven (7) years after the
effective date of the Registration Statement, respectively, and the Purchaser
may not exercise its demand registration rights thereunder more than one time.

 

D. Lock-up. The Purchaser acknowledges and agrees that the Warrants and the
Warrant Shares shall not be transferable, saleable or assignable until 30 days
after the consummation of an initial business combination by the Company, except
to permitted transferees. The Warrants and the Warrant Shares will be deemed
compensation by the Financial Industry Regulatory Authority (“FINRA”) and will
therefore be subject to lock-up for a period of 180 days immediately following
the date of effectiveness of the Registration Statement or commencement of sales
of the Public Offering, subject to certain limited exceptions, pursuant to Rule
5110(g)(1) of the FINRA Manual. Accordingly, the Warrants and the Warrant Shares
may not be sold, transferred, assigned, pledged or hypothecated for 180 days
immediately following the effective date of the Registration Statement except to
any underwriter or selected dealer participating in the Public Offering and the
bona fide officers or partners of the Purchaser and any such participating
underwriter or selected dealer nor may they be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the economic
disposition of the securities by any person during such 180-day period.

 

Section 2. Representations and Warranties of the Company.  As a material
inducement to the Purchaser to enter into this Agreement and purchase the EBC
Warrants, the Company hereby represents and warrants to the Purchaser (which
representations and warranties shall survive the Closing Dates) that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the EBC
Warrants have been duly authorized by the Company as of the Closing Date. This
Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms. Upon issuance in accordance with, and
payment pursuant to, the terms of the Warrant Agreement and this Agreement, the
EBC Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of the Closing Dates.

 

(ii) The execution and delivery by the Company of this Agreement and the EBC
Warrants, the issuance and sale of the EBC Warrants, the issuance of the Shares
upon exercise of the EBC Warrants and the fulfillment of, and compliance with,
the respective terms hereof and thereof by the Company, do not and will not as
of the Closing Dates (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets under, (d) result in a violation of, or
(e) require any authorization, consent, approval, exemption or other action by
or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the certificate of incorporation or the
bylaws of the Company (in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

   

 

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the EBC Warrants will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchaser will have good title to
the EBC Warrants and the Shares issuable upon exercise of such EBC Warrants,
free and clear of all liens, claims and encumbrances of any kind, other than
(i) transfer restrictions hereunder and under the other agreements contemplated
hereby, (ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of the Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
EBC Warrants to the Purchaser, the Purchaser hereby represents and warrants to
the Company (which representations and warranties shall survive the Closing
Dates) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Dates conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the EBC Warrants and, upon exercise of the EBC
Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”), for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

 (ii) The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D.

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not enter into this Agreement as a result of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

   

 

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.

 

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investments in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the EBC Warrants are subject to the
fulfillment, on or before the Closing Dates, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Dates as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Dates.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Dates, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Dates as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Dates.

 

   

 

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after June
30, 2016 upon the election by either the Company or a Purchaser entitled to
purchase a majority of the EBC Warrants upon written notice to the other parties
if the closing of the Public Offering does not occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Dates.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company plans to file with the Securities and Exchange Commission,
under the Securities Act.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be construed in
accordance with the internal laws of the State of Delaware.

 

F. Amendments. This letter agreement may not be amended, modified or waived as
to any particular provision, except by a written instrument executed by all
parties hereto.

 

[Signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       KLR ENERGY ACQUISITION CORP.       By: /s/Edward Kovalik  
Name: Edward Kovalik   Title: President                        PURCHASER:

 

  EARLYBIRDCAPITAL, INC.                                  By: /s/Steven Levine  
Name: Steven Levine   Title: Chief Executive Officer  

 

   

 

 

 

